Case: 11-10746     Document: 00511750280         Page: 1     Date Filed: 02/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 7, 2012
                                     No. 11-10746
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MARIANO BEDOLLA,

                                                  Petitioner-Appellant

v.

BARACK HUSSEIN OBAMA, President; KAREN EDENFIELD, Warden;
HARLEY LAPPIN, Director Bureau of Prisons; ERIC HOLDER, Attorney
General; UNITED STATES OF AMERICA,

                                                  Respondents-Appellees


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:10-CV-151


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Invoking 28 U.S.C. § 2241, Mariano Bedolla, federal prisoner # 14675031,
filed the instant suit to challenge his judgment of conviction on several drug-
related charges. The district court determined that the suit was best classed as
an unauthorized successive 28 U.S.C. § 2255 motion and dismissed it. In this
appeal, Bedolla argues that his claims are properly brought under § 2241


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10746   Document: 00511750280      Page: 2   Date Filed: 02/07/2012

                                  No. 11-10746

because they concern the infringement of his constitutional rights and because
he has no other avenue in which to seek relief. He also argues that the district
court erred by not considering Bond v. United States, 131 S. Ct. 2355 (2011).
      When considering the denial of a § 2241 petition, we review the district
court’s factual findings for clear error and its conclusions of law de novo.
Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003). Our analysis of Bedolla’s
arguments and pertinent authority show no error in connection with the district
court’s judgment.
      Because Bedolla’s arguments relate to events that occurred prior to
sentencing, his suit arises under § 2255. See Padilla v. United States, 416 F.3d
424, 426 (5th Cir. 2005). He has already filed the one § 2255 motion to which he
is entitled, and he has not received authorization to file another. Consequently,
the district court properly concluded that it lacked jurisdiction over the motion.
See 28 U.S.C. § 2244(b)(3)(A); United States v. Key, 205 F.3d 773, 774 (5th Cir.
2000).
      Insofar as Bedolla contends that he should be permitted to file a § 2241
petition under the savings clause of § 2255 because Bond, 131 S. Ct. 2355, meets
the parameters of the savings clause, he is mistaken. Bond, a direct appeal, did
not decriminalize his offense behavior, nor did it hold that claims such as the
ones he raises may be presented in § 2241 petitions. The judgment of the district
court is AFFIRMED.




                                        2